Title: From Benjamin Franklin to John Bartram, 9 January 1769
From: Franklin, Benjamin
To: Bartram, John


My Dear old Friend:
London, January 9, [–28], 1769.
I received your kind letter of November 5, and the box directed to the King is since come to hand. I have written a line to our late dear friend’s son, (who must be best acquainted with the usual manner of transacting your affairs here,) to know whether he will take charge of the delivery of it; if not, to request he would inform me how, or to whom, it is to be sent for the King. I expect his answer in a day or two, and I shall when I see him, inquire how your pension is hereafter to be applied for and received; though I suppose he has written to you before this time.
I hope your health continues—as mine does, hitherto; but I wish you would now decline your long and dangerous peregrinations, in search of your plants, and remain safe and quiet at home, employing your leisure hours in a work that is much wanted, and which no one besides is so capable of performing—I mean the writing a Natural History of our country. I imagine it would prove profitable to you, and I am sure it would do you honour.
My respects and best wishes attend Mrs. Bartram, and your family. With sincere esteem, I am, as ever, Your affectionate friend,
B. Franklin.
P.S. January 28. The box is delivered, according to Mr. Michael Collinson’s directions, at Lord Bute’s. Mr. Collinson takes it amiss that you did not write to him.

I have sent over some seed of Naked Oats, and some of Swiss Barley, six rows to an ear. If you would choose to try some of it, call on Mrs. Franklin.
